Citation Nr: 9902032	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served had active duty for training from June 
1984 to August 1984.

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veterans claim for the 
appealed issues.


FINDING OF FACT

The veteran was serving on INACDUTA in October 1994 when he 
contracted poison oak or poison ivy.


CONCLUSIONS OF LAW

1.  An allergic reaction as a consequence of contact with 
poison oak or poison ivy while on inactive duty for training 
is not an injury for purposes of service connection.  
38 U.S.C.A. § 101(23)(24) (West 1991; 38 C.F.R. § 3.6(a)(d), 
3.380 (1998); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991); Brooks v. Brown, 5 Vet. App. 484, 4 (1993); 
VAOPGCPREC 86-90 (July 18, 1990).

2.  The veterans claim for service connection for arthritis 
is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

3.  The veterans claim for service connection for 
fibromyalgia is without legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service, or which, for certain 
diseases defined as chronic, were initially manifested to a 
degree of 10 percent or more within an applicable presumptive 
period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  In addition, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or from injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 
101(23)(24), 106, 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.6(a)(d) (1998).  For entitlement to service 
connection by presumption, a appellant must have had 90 days 
of continuous service.  38 C.F.R. § 3.307(a).  Moreover, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

An October 1994 Statement of Medical Examination and Duty 
Status indicates that the veteran, while on inactive duty for 
training with the Kansas Army National Guard, came into 
contact with either poison oak or poison ivy, and had an 
allergic reaction thereto.  The veteran contends that his 
allergic reaction to either poison oak or poison ivy 
subsequently caused arthritis and fibromyalgia.

As noted above, service connection may be granted only for an 
injury, as opposed to a disease, incurred or aggravated while 
on INACDUTRA.  Thus the issue is whether or not an allergic 
reaction to contact with poison oak or poison ivy is an 
injury for purposes of service connection while on INACDUTRA.

While there are no specific provisions presently in VA 
statutes, regulations, or caselaw which define whether 
allergic reactions to poison oak or poison ivy are injuries 
or diseases for purposes of service connection, 38 C.F.R. 
§ 3.380 provides that diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  Thus, while not directly addressing allergic 
reactions to poison oak or poison ivy, it is clear from a 
reading of the foregoing regulation that an allergic reaction 
to either of those plants is considered a disease for VA 
purposes.

Accordingly, as VA law provides that only injuries incurred 
or aggravated during INACDUTRA be service connected, and as 
an allergic reaction to poison oak or poison ivy is not an 
injury for purposes of service connection while on INACDUTRA, 
the Board must deny the veterans claims for service 
connection for arthritis and fibromyalgia as being without 
legal merit.  See Sabones, supra.


ORDER

Service connection for fibromyalgia is denied.

Service connection for arthritis is denied.



		
	JOHN PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
